Title: General Orders, 6 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Friday Decr 6th 1782
                            Parole Nantucket
                            Countersigns Oporto, Portsmouth
                        
                        For the day tomorrow Major Pettengill, Major Morrill.
                        For duty tomorrow the 5th Massa regiment.
                        The Honorable the Secretary at war having been pleased to direct that the Uniform of the American Cavalry
                            & Invantry shall in future be blue ground with red facings and white Linings and buttons; The
                            General gives this early notice that provision may be made accordingly before the army shall receive their cloathing for
                            the present year. the Corps of Artillery is to retain its present uniforms, and the Sappers & Miners. will have the
                            same.
                    